Citation Nr: 0210724	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  99-12 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for a right shoulder disorder.

3.  Entitlement to an initial compensable evaluation for 
bilateral hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse


ATTORNEY FOR THE BOARD

A. C. Mackenzie, Counsel


INTRODUCTION

The veteran served on active duty from April 1974 to April 
1977 and from April 1980 to September 1997.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1998 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.  

The Board remanded this case back to the RO for further 
development in March 2001.  At that time, the appeal also 
included claims for service connection for chronic fatigue 
syndrome and left knee, left foot, and left ankle disorders.  
However, the RO granted each of these service connection 
claims in a February 2002 rating decision.  The requested 
development has been completed as to the remaining issues on 
appeal, and the case has been returned to the Board.


FINDINGS OF FACT

1.  All relevant evidence necessary to render a decision on 
the veteran's claims has been obtained by the RO, and the RO 
has notified him of the type of evidence needed to 
substantiate his claims.

2.  The veteran's right knee disorder is productive of right 
knee arthritis and pain with motion; there is also evidence 
of mild right knee instability.

3.  The veteran's right shoulder disorder is productive of 
minimal limitation of motion, some weakness, and pain with 
motion.

4.  Audiological testing has revealed average pure tone 
thresholds of 44 decibels for the right ear and 51 decibels 
for the left ear, as well as speech recognition scores of 92 
percent for both ears.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee have 
not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 4.1, 4.7, 4.40, 4.45, 4.71a 
(Diagnostic Codes 5010 and 5257) (2001); 66 Fed. Reg. 45630-
45632 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159).

2.  The criteria for a separate 10 percent evaluation for 
slight instability of the right knee have been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1 ,4.7, 4.40, 4.45, 4.71a, Diagnostic Code 
5257 (2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159); VAOPGCPREC 9-98 
(August 14, 1998); VAOPGCPREC 23-97 (July 1, 1997).

3.  The criteria for an initial evaluation in excess of 10 
percent for a right shoulder disorder have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 
38 C.F.R. §§ 4.1, 4.7, 4.20, 4.27, 4.40, 4.45, 4.71a, 
Diagnostic Code 5203 (2001); 66 Fed. Reg. 45630-45632 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R. § 3.159).

4.  The criteria for an initial compensable evaluation for 
bilateral hearing loss have not been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 2001); 38 
C.F.R. §§ 4.1, 4.7, 4.85, 4.86 (2001); 38 C.F.R. § 4.85 
(1998); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties of the VA

Initially, the Board finds that all relevant facts have been 
properly developed in regard to the veteran's claims, and no 
further assistance is required in order to comply with the 
VA's statutory duty to assist him with the development of 
facts pertinent to his claims.  See 38 U.S.C.A. § 5103A (West 
Supp. 2001); 66 Fed. Reg. 45630-45632 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. § 3.159).  Specifically, the 
RO has obtained records corresponding to medical treatment 
reported by the veteran and has afforded him a comprehensive 
VA examination addressing the nature, extent, and etiology of 
his claimed disorders.  There is no indication of additional 
relevant medical evidence that has not been obtained by the 
RO to date.

The VA's duty to notify the veteran of the evidence necessary 
to substantiate his claims has also been met, as the RO 
informed him of the need for such evidence in an April 2001 
letter.  See 38 U.S.C.A. § 5103 (West 1991 & Supp. 2001).  
This letter, which includes a summary of the newly enacted 
provisions of 38 U.S.C.A. §§ 5103 and 5103A, also contains a 
specific explanation of the type of evidence necessary to 
substantiate his claims, as well as which portion of that 
evidence (if any) was to be provided by the veteran and which 
portion the VA would attempt to obtain on his behalf.  See 
generally Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. 
June 19, 2002). 


II.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities.  
Ratings are based on the average impairment of earning 
capacity.  Individual disabilities are assigned separate 
diagnostic codes.  See 38 U.S.C.A. § 1155 (West 1991); 38 
C.F.R. § 4.1 (2001).  In cases where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  However, in cases in which 
a claim for a higher initial evaluation stems from an initial 
grant of service connection for the disability at issue, as 
here, multiple ("staged") ratings may be assigned for 
different periods of time during the pendency of the appeal.  
See generally Fenderson v. West, 12 Vet. App. 119 (1999).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7 (2001).

III.  Arthritis of the right knee

In the appealed May 1998 rating decision, the RO granted 
service connection for a right knee disorder in view of in-
service treatment for right knee pain.  A zero percent 
evaluation was assigned, effective from October 1997.

The veteran's February 1999 VA orthopedic examination 
revealed right knee motion from zero to 108 degrees, and no 
functional loss due to pain was noted.  X-rays revealed mild 
medial joint space narrowing and mild patellofemoral joint 
space narrowing.

During his August 2000 VA video conference hearing, the 
veteran indicated that his right knee disability was 
productive of constant pain, swelling, giving out, and 
limping.

The veteran's August 2001 VA orthopedic examination revealed 
right knee flexion to 115 degrees and a two degree loss of 
extension.  Painful motion, weakness, and slight 
anterior/posterior instability were also noted.  
Additionally, the veteran reported the occasional use of a 
brace and cane.  The diagnosis was post-fracture degenerative 
joint disease of the right knee.  X-rays revealed no acute 
fracture or dislocation.  

In a February 2002 rating decision, the RO increased the 
evaluation for the veteran's service-connected degenerative 
joint disease of the right knee to 10 percent, effective from 
October 1997.  The 10 percent evaluation has since remained 
in effect and is at issue in this case.

The RO has evaluated the veteran's service-connected 
degenerative joint disease of the right knee at the 10 
percent rate under 38 C.F.R. § 4.71a, Diagnostic Codes 5010 
and 5257 (2001).

Under Diagnostic Code 5010, arthritis due to trauma and 
substantiated by x-ray findings is rated as degenerative 
arthritis under Diagnostic Code 5003.  Under this code 
section, degenerative arthritis established by x-ray findings 
is rated on the basis of limitation of motion under the 
appropriate diagnostic codes for the specific joint or joints 
involved.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
appropriate diagnostic codes, a rating of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion, to be combined and 
not added, under Diagnostic Code 5003.  Limitation of motion 
must be objectively confirmed by findings such as swelling, 
muscle spasm, or satisfactory evidence of painful motion.

Under Diagnostic Code 5257, slight recurrent subluxation or 
lateral instability of the knee warrants a 10 percent 
evaluation, while moderate recurrent subluxation or lateral 
instability of the knee warrants a 20 percent evaluation.  A 
30 percent evaluation is in order in cases of severe 
recurrent subluxation or lateral instability.  The United 
States Court of Appeals for Veterans Claims (Court) has held 
that Diagnostic Code 5257 contemplates the criteria of 38 
C.F.R. §§ 4.40 and 4.45 (2001), which concern the 
applicability of a higher evaluation in cases of such 
symptomatology as painful motion and functional loss due to 
pain.  See Johnson v. Brown, 9 Vet. App. 7, 11 (1996). 

In this case, the Board is aware that the veteran's right 
knee symptomatology includes minimally limited range of 
motion, pain with motion, and slight instability.  However, 
the Board notes that pain with motion was considered by the 
RO in granting a 10 percent evaluation in the February 2002 
rating decision.  Furthermore, there is no evidence of 
ankylosis of the knee in a favorable angle in full extension, 
or in slight flexion between zero and 10 degrees (30 percent 
under Diagnostic Code 5256); dislocated semilunar cartilage, 
with frequent episodes of "locking," pain, and effusion 
into the joint (20 percent under Diagnostic Code 5258); 
flexion limited to 30 degrees (20 percent under Diagnostic 
Code 5260); or extension limited to 15 degrees (20 percent 
under Diagnostic Code 5261).  In other words, there is no 
schedular basis for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee.

However, the Board observes that the veteran's right knee 
problems include both arthritis and instability.  Under 
VAOPGCPREC 23-97 (July 1, 1997) and VAOPGCPREC 9-98 (August 
14, 1998), separate evaluations are warranted in cases of 
both arthritis and instability of the knee.  Here, where 
slight instability of the knee was shown on the August 2001 
VA orthopedic examination, a separate 10 percent evaluation, 
but not more, for slight knee instability is warranted under 
Diagnostic Code 5257.

Overall, the preponderance of the evidence is against the 
veteran's claim for an initial evaluation in excess of 10 
percent for degenerative joint disease of the right knee, but 
the evidence supports a separate 10 percent evaluation for 
slight instability of the right knee.  To the extent that 
this disposition constitutes a denial, the Board acknowledges 
that the VA is statutorily required to resolve the benefit of 
the doubt in favor of the veteran when there is an 
approximate balance of positive and negative evidence 
regarding the merits of an outstanding issue.  However, that 
doctrine is not applicable in this case because the 
preponderance of the evidence is against the veteran's claim.  
See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); 38 
U.S.C.A. § 5107(b) (West 1991 & Supp. 2001). 

IV.  Right shoulder disorder

In the appealed May 1998 rating decision, the RO granted 
service connection for a right shoulder disorder.  A zero 
percent evaluation was assigned, effective from October 1997.

The veteran's February 1999 VA orthopedic examination 
revealed right shoulder forward flexion to 174 degrees, 
abduction to 176 degrees, external rotation to 89 degrees, 
and internal rotation to 88 degrees.  No functional loss due 
to pain was indicated.  X-rays were within normal limits.

During his August 2000 VA video conference hearing, the 
veteran described numbness and swelling of the right 
shoulder.  He also stated that he was having trouble lifting 
items.

The veteran's August 2001 VA orthopedic examination revealed 
right shoulder forward flexion to 168 degrees, abduction to 
165 degrees, external rotation to 84 degrees, and internal 
rotation to 83 degrees.  Painful motion and some weakness 
were also noted.  The veteran was noted to be right-handed.  
A clinical diagnosis of degenerative joint disease of the 
right shoulder was rendered.  X-rays of the right shoulder 
revealed no significant changes since February 1999.

In a February 2002 rating decision, the RO increased the 
evaluation for the veteran's service-connected right shoulder 
disorder to 10 percent, effective from October 1997.  The 10 
percent evaluation has since remained in effect and is at 
issue in this case.  

The RO has evaluated the veteran's right shoulder disorder at 
the 10 percent rate by analogy under 38 C.F.R. § 4.71a, 
Diagnostic Code 5203 (2001).  See 38 C.F.R. §§ 4.20, 4.27 
(2001).  Under this section, a 10 percent evaluation is 
warranted for malunion, or nonunion without loose movement, 
of the major clavicle or scapula.  A 20 percent evaluation is 
appropriate in cases of dislocation or nonunion with loose 
movement.

In this case, the evidence of record reflects a disability 
picture consistent with very minimal limitation of motion of 
the right shoulder joint, some weakness, and pain with 
motion.  Even in view of 38 C.F.R. §§ 4.40 and 4.45 (2001), 
the Board finds that a 10 percent evaluation adequately 
contemplates this disability picture.  See DeLuca v. Brown, 8 
Vet. App. 202, 204-07 (1996).  There is simply no evidence 
suggesting further symptomatology that would support a higher 
analogous rating under Diagnostic Code 5203.  

As such, the Board has considered other potentially 
applicable diagnostic criteria.  However, there is no 
evidence of favorable ankylosis of scapulohumeral 
articulation, with abduction to 60 degrees and the ability to 
reach the mouth and head (30 percent under Diagnostic Code 
5200); limitation of motion of the arm at the shoulder level 
(20 percent under Diagnostic Code 5201); or either moderate 
deformity of the humerus or recurrent dislocation of the 
humerus, with infrequent episodes and guarding of movement 
only at the shoulder level (20 percent under Diagnostic Code 
5202).  

Overall, there is no schedular basis for an initial 
evaluation in excess of 10 percent for a right shoulder 
disorder.  As such, the preponderance of the evidence is 
against the veteran's claim for that benefit, and the claim 
must be denied.  Again, as the preponderance of the evidence 
is against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001) are not applicable. 


V.  Bilateral hearing loss

In the appealed May 1998 rating decision, the RO granted 
service connection for bilateral hearing loss in view of in-
service evidence showing that the veteran was put on a 
hearing loss profile during service.  A zero percent 
evaluation was assigned, effective from October 1997.  This 
evaluation has since remained in effect and is at issue in 
this case.

The veteran's February 1999 VA audiological examination 
revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
45
55
30
45
45
LEFT
30
45
55
50
55

The average pure tone thresholds were 44 decibels in the 
right ear and 51 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 96 percent in the 
right ear and 92 percent in the left ear.  The examiner 
diagnosed a moderate mixed loss bilaterally.

During his August 2000 VA Video Conference hearing, the 
veteran reported that he was wearing bilateral hearing aids 
and that his hearing had worsened since his last examination.

The veteran's September 2001 VA audiological examination 
revealed the following pure tone thresholds (in decibels):




HERTZ



500
1000
2000
3000
4000
RIGHT
35
50
30
30
35
LEFT
35
35
45
40
50

The average pure tone thresholds were 36 decibels in the 
right ear and 42 decibels in the left ear.  Speech audiometry 
revealed speech recognition ability of 92 percent in the 
right ear and 92 percent in the left ear.  The examiner 
diagnosed a mild to moderate mixed loss bilaterally.

In cases where the evaluation of hearing loss is at issue, an 
examination for VA purposes must be conducted by a state-
licensed audiologist and must include a controlled speech 
discrimination test (Maryland CNC) and a pure tone audiometry 
test.  Examinations will be conducted without the use of 
hearing aids.  38 C.F.R. § 4.85(a) (2001).  

The horizontal lines in Table VI (in 38 C.F.R. § 4.85 (2001)) 
represent eleven categories of the percentage of 
discrimination based on the controlled speech discrimination 
test.  The vertical columns in Table VI represent eleven 
categories of decibel loss based on the pure tone audiometry 
test.  The numerical designation of impaired efficiency (I 
through XI) will be determined for each ear by intersecting 
the horizontal row appropriate for the percentage of 
discrimination and the vertical column appropriate to pure 
tone decibel loss.  For example, with the percentage of 
discrimination of 70 and an average pure tone decibel loss of 
64, the numeric designation level is "V" for one ear.  The 
same procedure will be followed for the other ear.  38 C.F.R. 
§ 4.85(b) (2001).

Next, the percentage evaluation will be found from Table VII 
(in 38 C.F.R. § 4.85 (2001)) by intersecting the horizontal 
row appropriate for the numeric designation for the ear 
having the better hearing and the vertical column appropriate 
to the numeric designation level for the ear having the 
poorer hearing.  For example, if the better ear has a numeric 
designation level of "V," and the poorer ear has a numeric 
designation level of "VII," the percentage evaluation is 30 
percent.  38 C.F.R. § 4.85(e), Diagnostic Code 6100 (2001).  

The Board observes that certain regulatory changes were 
recently made to the criteria for evaluating audiological 
disabilities, effective as of June 10, 1999.  See 38 C.F.R. 
§ 4.86 (2001); 38 C.F.R. §§ 4.85, 4.85a (1998); see also 64 
Fed. Reg. 25202-25210 (1999).  The United States Court of 
Appeals for Veterans Claims (Court) has held that if the 
applicable laws or regulations change while a case is 
pending, the version most favorable to the claimant applies, 
absent congressional intent to the contrary.  See Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991).  In a more recent 
precedent opinion, however, the VA Office of General Counsel 
determined that when a provision of the VA rating schedule is 
amended while a claim for an increased rating under that 
provision is pending, the Board should first determine 
whether the intervening change is more favorable to the 
veteran.  If the amendment is found to be a liberalizing 
provision, as compared to the prior law or regulation, the 
Board should apply that provision to rate the disability for 
periods from and after the effective date of the regulatory 
change.  However, the Board may apply only the prior 
regulation to rate the veteran's disability for periods 
preceding the effective date of the regulatory change.  See 
VAOPGCPREC 3-2000 (April 10, 1999).  

The Board observes that the summary information accompanying 
the regulatory changes to the criteria for evaluating 
audiological disabilities specifically indicates that, except 
for certain "unusual patterns of hearing impairment," the 
regulatory changes do not constitute liberalizing provisions.  
The "unusual patterns of hearing impairment" include cases 
where the pure tone thresholds at each of the four specified 
frequencies (1000, 2000, 3000, and 4000 Hertz) are 55 
decibels or more, or where the pure tone thresholds are 30 
decibels or less at 1000 Hertz and 70 decibels or more at 
2000 Hertz.  38 C.F.R. § 4.86 (2001).  The veteran's hearing 
loss disability does not fit either of these patterns, 
however.

In this case, the Board notes that the most severe hearing 
loss findings during the pendency of this appeal have been 
average pure tone thresholds of 44 decibels for the right ear 
and 51 decibels for the left ear, as well as speech 
recognition scores of 92 percent for both ears.  These 
results equate to level "I" hearing under Table VI of 
38 C.F.R. § 4.85 (2001); as applied to Table VII, these 
findings result in a zero percent evaluation.

The Board observes that the veteran's lay assertions of 
decreased hearing are insufficient to establish entitlement 
to a higher evaluation for bilateral hearing loss because 
"disability ratings for hearing impairment are derived by a 
mechanical application of the rating schedule to the numeric 
designations assigned after audiometric evaluations are 
rendered."  Lendenmann v. Principi, 3 Vet. App. 345, 349 
(1992).  The Board further notes that the veteran is free to 
submit evidence at a future date in furtherance of the 
assignment of a higher current evaluation, such as recent 
audiological testing reports.  

In the present case, however, the "mechanical application" 
of the applicable diagnostic criteria to the evidence at hand 
clearly establishes a zero percent evaluation, and the 
preponderance of the evidence is therefore against the 
veteran's claim for a compensable evaluation for bilateral 
hearing loss.  Again, as the preponderance of the evidence is 
against the veteran's claim, the provisions of 38 U.S.C.A. 
§ 5107(b) (West 1991 & Supp. 2001) are not applicable. 

VI.  Application of 38 C.F.R. § 3.321(b)(1)

The Board has based its decision in this case upon the 
applicable provisions of the VA's Schedule for Rating 
Disabilities.  The veteran has submitted no evidence showing 
that his service-connected disabilities have markedly 
interfered with his employment status beyond that 
interference contemplated by the assigned evaluations, and 
there is also no indication that these disorders have 
necessitated frequent periods of hospitalization during the 
pendency of this appeal.  As such, the Board is not required 
to remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. § 3.321(b)(1) (2001), which concern the 
assignment of extra-schedular evaluations in "exceptional" 
cases.  See Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); 
Floyd v. Brown, 9 Vet. App. 88, 94-95 (1996); Shipwash v. 
Brown, 8 Vet. App. 218, 227 (1995).



ORDER

The claim of entitlement to an initial evaluation in excess 
of 10 percent for degenerative joint disease of the right 
knee is denied.

A separate evaluation of 10 percent for instability of the 
right knee is granted, subject to the laws and regulations 
governing the payment of monetary benefits.

The claim of entitlement to an initial evaluation in excess 
of 10 percent for a right shoulder disorder is denied.

The claim of entitlement to an initial compensable evaluation 
for bilateral hearing loss is denied.


		
	JEFF MARTIN
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

